     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 1 of 28




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

CONSUELO E. KELLY-LEPPERT,                       )
Individually, and as surviving spouse,           )
and heir at law of MICHAEL JOSEPH                ) Civil Action No. 20-2121-KHV-TJJ
KELLY, deceased                                  )
                                                 )
                              Plaintiff,         )
v.                                               )
                                                 )
MONSANTO COMPANY, a Delaware                     )
Corporation,                                     )
                                                 )
                             Defendant,          )

                  PLAINTIFF’S FIRST AMENDED COMPLAINT

       COMES NOW, Plaintiff Consuelo E. Kelly-Leppert, by and through undersigned

counsel and pursuant to D. Kan. Rule 15.1(a), amends, as a matter of course, her first

complaint for damages against Defendant Monsanto Company (“Monsanto”), and provides

the following allegations:

                                           Introduction

       1.     Plaintiff Consuelo E. Kelly-Leppert, following the court’s approval of her

motion for leave, hereby files this First Amended Complaint.

       2.     This case is brought by Plaintiff Consuelo E. Kelly-Leppert, individually,

and as the surviving spouse and legal heir of Michael Joseph Kelly, now deceased. Plaintiff

brings this action against Defendant Monsanto Company (hereinafter “Defendant” or

“Monsanto”) for wrongful death which occurred as a result of Michael Joseph Kelly’s

exposure to Roundup® glyphosate-based herbicides.




                                             1
        Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 2 of 28




        3.    Plaintiff first filed her case against Monsanto in the United States District

Court for the District of Kansas.

        4.    At the time she filed her first Complaint Plaintiff resided in the city of

Overland Park, located in Johnson County, Kansas.

        5.    Plaintiff currently resides in Overland Park, Johnson County, Kansas.

        6.    At the time of first filing Defendant Monsanto Company is a multinational

agricultural biotechnology corporation incorporated under the laws of the state of Delaware

and with its principal place of business in St. Louis, Missouri.

        7.    Plaintiff, Consuelo Leppert-Kelly resided in Overland Park, Johnson County,

Kansas when Michael Joseph Kelly died of carcinoma of the lung on or about October of

2011.

        8.    Jurisdiction is proper based on diversity under 28 U.S.C. § 1332 because

Plaintiff is a citizen of Kansas, a different state than the Defendant’s state of citizenship,

and the aggregate amount in controversy exceeds $75,000, exclusive of interest and costs.

                                    General Allegations

        9.    In 1970, Defendant Monsanto Company, Inc. discovered the herbicidal

properties of glyphosate and began marketing products in 1974 under the brand name

Roundup®. Roundup® is a non-selective herbicide used to kill weeds that commonly

compete with the growing of crops. By 2001, glyphosate had become the most-used active

ingredient in American agriculture with 85-90 millions of pounds used annually. That

number grew to 185 million pounds by 2007. As of 2013, glyphosate was the world’s most

widely used herbicide.


                                              2
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 3 of 28




      10.    “Roundup®” refers to all formulations of Defendant’s Roundup® products.

      11.    Defendant Monsanto designed, developed, manufactured, produced, sold,

distributed, promoted, marketed, and supplied an herbicide known as Roundup®.

      12.    Defendant Monsanto is or should be aware Roundup® may cause cancer in

humans. At the very minimum, Defendant is aware Roundup® contains chemicals that are

hazardous to humans and has issued Safety Data Sheet (“SDS”) 1 for each formulation of

Roundup®, providing detailed information on the Products’ hazards, routes of human

exposure, and precautions for safe handling.

      13.    Roundup® is hazardous according to the OSHA Hazard Communication

Standard. 29 CFR 1910.1200 2, which include “eye contact, [s]kin contact, [and]

inhalation.” Id. The SDS suggests users “[w]ear protective eye/face protection,”

specifically, “chemical goggles” and “chemical resistant gloves.” Id.

      14.    Conversely, the Roundup® consumer label provides “Keep Out of Reach of

Children” and “Caution,” with the only hazard identified being “moderate eye irritation,”

thus completely lacking any routes of human exposure or suggested eye protection.

      15.    The SDS further cautions of the danger posed by spray drift, which occurs

when Roundup® products with a “spray applicator”, “trigger sprayer”, or “sprayer”, seep

particles into the wind before reaching the intended target; this “mist” results in a

heightened risk to consumers of inhalation.

      16.    Roundup® contains and has contained component ingredients including, but

not limited to, glyphosate, which alone, in combination with other Roundup® component




                                               3
      Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 4 of 28




ingredients and/or in combination with other substances are genotoxic and carcinogenic.

Roundup® is genotoxic and carcinogenic.

       17.    On March 20, 2015, the International Agency for Research on Cancer

(“IARC”) an agency of the World Health Organization (“WHO”), issued an evaluation of

several herbicides, including glyphosate.

       18.    The IARC Working Group classified glyphosate as a Group 2A herbicide,

which means that it is probably carcinogenic to humans.3

       19.    The IARC also found that glyphosate caused DNA and chromosomal

damage in human cells. Id.

       20.    The IARC also noted, glyphosate induced DNA oxidative stress, and

chromosomal damage in mammals and in human and animal cells in utero.

       21.    The IARC’s conclusions were consistent with scientific developments that

had occurred in prior decades.

       22.    On March 4, 1985, researchers within the Environmental Protection

Agency’s Toxicology Branch published a memorandum, which “classified Glyphosate as

a Category C oncogene,” meaning glyphosate is a possible human carcinogen.

       23.    In 1985, the EPA modified the classification of glyphosate to ‘Group E’, this

report emphasized this classification was not to be “interpreted as a definitive conclusion

that the

       24.    Since 2015, ten governmental bodies have issued laws restricting the use of

Roundup® and glyphosate-based herbicides.




                                            4
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 5 of 28




      25.    At all times relevant hereto, Defendant Monsanto knew or in the of

reasonable care should have known that Roundup® and its component ingredients were

genotoxic, carcinogenic, hazardous to human health and otherwise posed an unreasonable

risk of harm to the health of persons coming into contact with the same.

                General Allegations Concerning Michael Joseph Kelly’s
                       Exposure to Roundup® and Glyphosate

      26.    Plaintiff alleges that Michael Joseph Kelly died from injuries sustained as a

result of his exposure to Defendant’s Roundup® products, including but not limited to

Roundup® Grass and Weed Killer sold under several marketing names by Monsanto from

about 1974 until 2018, Michael Joseph Kelly used various Roundup® products including

those with a hand sprayer and tow tank on his residential property.

      27.    Michael Joseph Kelly was exposed to Monsanto’s Roundup® products from

in or around July 1974 through 2018. During this time, Michael Joseph Kelly used

Monsanto’s Roundup® products on average two times a month.

      28.    Plaintiff used Monsanto’s Roundup® products at his residence in Overland

Park, Johnson County, Kansas.

      29.    Michael Joseph Kelly passed away on or about October of 2011 with the

cause of death being “carcinoma of lung.”

            Defendant Monsanto Company’s Concealment of risks posed by
                 Roundup® tolls any applicable statutes of limitation

      30.    The existence of Roundup®’s carcinogenic properties and/or its potential to

cause cancer was not factually established until August 10, 2018, when the jury in Johnson

v. Monsanto Co. found Roundup® was a substantial cause of cancer and Defendant


                                            5
        Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 6 of 28




Monsanto Company failed to adequately warn customers of the risks associated with its

Roundup® glyphosate based products.

        31.   Plaintiff Consuelo E. Kelly-Leppert filed her pro se Complaint on March 16,

2020.

        32.   Defendant Monsanto possessed specific and superior knowledge concerning

the above hazardous properties of Roundup®.

        33.   Plaintiff, and Michael Joseph Kelly, did not know and had no reasonable way

to know or realize the risks associated with Roundup®. Defendant Monsanto should have

anticipated that individuals like Michael Joseph Kelly and plaintiff did not know and would

not discover or realize said risks.

        34.   At all times relevant hereto, Defendant Monsanto had feasible means by

which to convey warnings, hazard communications and other necessary health-related

information to those using and/or working with and/or around Roundup®.

        35.   By reason of the foregoing, the claims of Plaintiff for the death of Michael

Joseph Kelly are timely under any applicable statutes of limitation pursuant to the

discovery rule and the doctrine of fraudulent concealment.

                      Registration of Herbicides under Federal Law

        36.   Chemicals like Roundup® are regulated under the Federal Insecticide,

Fungicide, and Rodenticide Act (“FIFRA” or “Act”). 7 U.S.C. § 136 et seq. FIFRA requires

that all pesticides be registered with the EPA prior to their distribution, sale, or use, except

as described by FIFRA. 7 U.S.C. § 136(a).




                                               6
      Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 7 of 28




       37.    The EPA requires as part of the registration process, among other things, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and

other potential non-target organisms, and other adverse effects on the environment.

Registration by the EPA, however, is not an assurance or finding of safety. The

determination the Agency must make in registering or re-registering a product is not that

the product is “safe”, but rather that use of the product in accordance with its label

directions “will not generally cause unreasonable adverse effects on the environment.” 7

U.S.C. § 136a(c)(5)(D).

       38.    FIFRA defines “unreasonable adverse effects on the environment” to mean

“any unreasonable risk to man or the environment, taking into account the economic,

social, and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. §

136(bb). FIFRA thus requires the EPA to make a risk/benefit analysis in determining

whether a registration should be granted or allowed to continue to be sold in commerce.

       39.    The EPA registered Roundup® for distribution, sale, and manufacture in the

United States and the state of Kansas.

       40.    FIFRA generally requires that the registrant, Monsanto in the case of

Roundup® conducts the health and safety testing of pesticide products. The EPA has

protocols governing the conduct of tests required for registration and the laboratory

practices that must be followed in conducting these tests. The data produced by the

registrant must be submitted to the EPA for review and evaluation. The Government is not

required nor is it able, however, to perform the product tests that are required of the

manufacturer.


                                             7
      Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 8 of 28




       41.    The evaluation of each pesticide product distributed, sold, or manufactured

is completed at the time the product is initially registered. The data necessary for

registration of a pesticide has changed over time. The EPA is now in the process of re-

evaluating all pesticide products through a Congressionally mandated process called “re-

registration.” 7 U.S.C. § 136a-1. In order to reevaluate these pesticides, the EPA is

demanding the completion of additional tests and the submission of data for the EPA’s

review and evaluation.

       42.    In the case of glyphosate, and therefore Roundup® the EPA had planned on

releasing its preliminary risk assessment—in relation to the reregistration process—no later

than July 2015. The EPA completed its review of glyphosate in early 2015, but its delayed

releasing the risk assessment pending further review in light of the WHO’s health-related

findings.

       43.    Based on early studies that glyphosate could cause cancer in laboratory

animals, the EPA originally classified glyphosate as possibly carcinogenic to humans

(Group C) in 1985. After pressure from Monsanto, including contrary studies it provided

to the EPA, the EPA changed its classification to evidence of non-carcinogenicity in

humans (Group E) in 1991. In so classifying glyphosate, however, the EPA made clear that

the designation did not mean the chemical does not cause cancer: “It should be emphasized,

however, that designation of an agent in Group E is based on the available evidence at the

time of evaluation and should not be interpreted as a definitive conclusion that the agent

will not be a carcinogen under any circumstances.”4




                                             8
      Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 9 of 28




       44.    On September 12, 2016, the EPA’s office of Pesticide Programs released and

interim report, titled “Glyphosate Issue Paper: Evaluation of Carcinogenic Potential,”

(“2016 Issue Paper”) detailing the agency’s review of a small portion of the existing

literature on Roundup®. The 2016 Issue Paper contains a review of studies submitted to

the agency by Monsanto, as well as general independent scientific literature on glyphosate

carcinogenicity.

       45.    Immediately following the publication of the 2016 Issue Paper, the FIFRA

Scientific Advisory Panel (“SAP”) issued a report which reviewed the EPA’s 2016 Issue

Paper, and the conclusions therein. The SAP strongly criticized the EPA’s conclusions and

questioned the scientific approach of the agency, noting that the agency had failed to follow

its own guidelines.

                                            Count I
                               Negligence of Defendant Monsanto

       46.    Plaintiff hereby incorporates by reference all allegations contained in

paragraphs    1-53.

       47.    Defendant Monsanto issued and provided specifications, instructions, and

directions to users of Roundup® regarding the application, use and employment of

Roundup®. Defendant Monsanto intended and/or foresaw that Michael Joseph Kelly

would use and rely upon said specifications, instructions and directions.

       48.    At all times relevant hereto, the Roundup® supplied to Michael Joseph Kelly

was applied, employed, and used in the intended manner and for the intended purposes

pursuant to said specifications, instructions, and directions. Defendant Monsanto knew



                                             9
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 10 of 28




and/or should have known the manner in which, and purpose for which, Michael Joseph

Kelly applied, employed, and used Roundup® that it had supplied.

       49.      Defendant Monsanto knew or should have known that said application, use

and employment of Roundup® would cause Michael Joseph Kelly and other similarly

situated, to be exposed to Roundup® and its component ingredients both during and after

it was sprayed onto grass, and other plants. It was specifically foreseeable to Defendant

Monsanto that in fulfilling the intended purpose of its product users would be frequently

exposed to the carcinogenic components of Roundup®.

       50.      At all times herein relevant, Defendant Monsanto had a duty to exercise

reasonable and ordinary care for the health, safety, and well-being of Michael Joseph Kelly,

Plaintiff, and other similarly situated who were working with and around Roundup®

including, but not limited to, a duty to warn—communicate foreseeable hazards arising in

connection with any and all known and/or intended uses of the same.

       51.      Defendant Monsanto breached said duties and was negligent in one or more

of the following respects:

                a.      Designed, developed, manufactured, produced and promoted a

genotoxic, carcinogenic product—namely Roundup®--and supplied the same to Michael

Joseph Kelly, and others;

                b.    Designed, developed, manufactured, produced and promoted a

genotoxic, carcinogenic product—namely Roundup®--and supplied the same to Michael

Joseph Kelly;




                                            10
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 11 of 28




              c.       Engaged in the aforesaid activities when adequate alternate less

hazardous formulations were available, possible and/or could have been developed;

              d.       Specified, recommended, promoted, encouraged and/or otherwise

facilitated the utilization of Roundup®;

              e.       Provided instructions and direction to users such as Michael Joseph

Kelly in general regarding the use and application of Roundup® without including any or

adequate warnings/hazard communications and/or instructions as to working with and/or

around Roundup®;

              f.       Otherwise failed to provide any or adequate warnings/hazard

communications to persons working with and around Roundup® including Michael Joseph

Kelly and others similarly situated;

              g.       Failed to provide adequate warnings/hazard communications and/or

instructions regarding hazards that would foreseeably be encountered in the course of

known and/or intended uses and applications of Roundup by Michael Joseph Kelly and

others similarly situated;

              h.       Failed to conduct adequate tests to determine the hazards to which

those working with and around Roundup® would be exposed and the nature and extent of

such hazard; and/or,

              i.       Failed to disclose known and knowable information concerning the

risks and hazards associated with Roundup®.

       52.    As a direct and proximate result of one or more of the foregoing negligent

acts and/or omissions on the part of Defendant Monsanto, Michael Joseph Kelly was


                                             11
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 12 of 28




exposed to Roundup® and its component ingredients as described, causing him to

develop the aforesaid carcinoma and ultimately pass away.

       WHEREFORE, Plaintiff Consuelo Kelly-Leppert on behalf of Michael Joseph

Kelly now deceased, prays judgment be entered against Defendant Monsanto Company for

compensatory damages and for costs, pre-judgment interest, post-judgment interest and

such other and further relief as this Court deems appropriate.

                                            Count II
                                 Strict Liability (Design Defect)

       53.    Plaintiff incorporates by reference the paragraphs 1-53 of this Complaint.

       54.    The Roundup® supplied by Defendant Monsanto to Michael Joseph Kelly

and other similarly situated was in a defective and unreasonably dangerous condition at the

time it left the control of Defendant Monsanto: (a) it contained and incorporated hazardous,

genotoxic and carcinogenic substances to which individuals would be exposed; (b) it was

designed and intended to be used in a manner such that the regular, expected and intended

use of Roundup® would foreseeably cause exposure to hazardous, genotoxic and

carcinogenic substances; (c) it was not accompanied by any warnings or instructions

regarding the hazards associates with the regular, expected and intended use of Roundup®

and/or any such warning or instructions were not adequate.

       55.    Said Roundup® reached Michael Joseph Kelly in substantially the same

condition as when it left the control of the Defendant Monsanto. At all relevant times, said

Roundup® was used in the manners and environments anticipated, expected and intended

by Defendant Monsanto and which were reasonably foreseeable to Defendant.



                                            12
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 13 of 28




       56.       Therefore, at all times relevant to this litigation, Defendant’s Roundup®

products as researched, tested, developed, designed, licensed, manufactured, packaged,

labeled, distributed, sold and marketed by Defendant were defective in design and

formulation in one or more of the following ways:

                 a.    When placed in the stream of commerce, Defendant’s Roundup®

products were defective in design, formulation, and, consequently dangerous to an extent

beyond that which an ordinary consumer would contemplate.

                 b.    When placed in the stream of commerce, Defendant’s Roundup®

products were unreasonably dangerous in that they were hazardous and posed a grave risk

of cancer and other serious illnesses when used in a reasonably anticipated manner.

                 c.    When placed in the stream of commerce, Defendant’s Roundup®

products contained unreasonably dangerous design defects and were not reasonably safe

when used in a reasonably anticipated or intended manner.

                 d.    Defendant did not sufficiently test, investigate, or study its Roundup®

products and, specifically, the active ingredient glyphosate.

                 e.    Exposure to Roundup® and glyphosate-containing products presents

a risk of harmful side effects that outweigh any potential utility stemming from the use of

the herbicide.

                 f.    Defendant knew or should have known at the time of marketing its

Roundup® products that exposure to Roundup® and specifically, its active ingredient

glyphosate, could result in cancer and other severe illnesses and injuries,




                                              13
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 14 of 28




                g.       Defendant did not conduct adequate post-marketing surveillance of its

Roundup® products; and/or

                h.       Defendant could have employed safer alternative designs and

formulations.

       57.      As a direct and proximate result of one or more of the foregoing unreasonably

dangerous and defective conditions of Roundup®, Michael Joseph Kelly was exposed to

Roundup® and its component ingredients as described, causing him to develop the

aforesaid carcinoma, and thereby sustain damages as outlined above.

       58.      At the time Roundup® products left Defendant’s control, there was practical

technically feasible and safer alternative design that would have prevented the harm

without substantially impairing the reasonably anticipated or intended function of

defendant’s herbicides.

       59.      Therefore, as a result of the unreasonably dangerous condition of its

Roundup® products, Defendant is strictly liable to Plaintiff.

       60.      The defects in Defendant’s Roundup® products were substantial and

contributing factors in causing the death of Michael Joseph Kelly, and but-for Defendant’s

misconduct and omissions, Plaintiff would not have sustained her injuries.

       61.      As a direct and proximate result of Defendant placing its defective

Roundup® products into the stream of commerce, Plaintiff has suffered and continues to

suffer grave injuries.

       WHEREFORE, Plaintiff Consuelo Kelly-Leppert prays judgment be entered

against Defendant Monsanto Company for compensatory damages and for costs, pre-


                                                14
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 15 of 28




judgment interest, post-judgment interest, and such other and further relief as this Court

deems appropriate.

                                           COUNT III
                                Strict Liability (Failure to Warn)

       62.    Plaintiff incorporates by reference each and every allegation in paragraphs

1-53 fully herein.

       63.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and

promoting Roundup® products, which are defective and unreasonably dangerous to

consumers, including Michael Joseph Kelly and those similarly situated, because they do

not contain adequate warnings or instructions concerning the dangerous characteristics of

Roundup® and specifically the active ingredient glyphosate. These actions were under the

ultimate control and supervision of Defendant.

       64.    Defendant researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce its Roundup® products, and in the course of same, directly advertised or

marketed the products to consumers and end users, including Michael Joseph Kelly, and

therefore had a duty to warn of the risks associated with the use of Roundup® and

glyphosate-containing products.

       65.    At all times relevant to this litigation, Defendant had a duty to properly test,

develop, design, manufacture, inspect, package, label, market, promote, sell, distribute,

maintain supply, provide proper warnings, and take such steps as necessary to ensure that



                                             15
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 16 of 28




its Roundup® products did not cause users and consumers to suffer from unreasonable and

dangerous risks. Defendant had a continuing duty to warn users such as Michael Joseph

Kelly of the dangerous associated with Roundup® use and exposure. Defendant, as

manufacturer, seller, or distributor of chemical herbicides is held to the knowledge of an

expert in the field.

       66.     At the time of manufacture, Defendant could have provided the warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm

associated with the use of and/or exposure to such products.

       67.     At the time of manufacture, Defendant could have provided warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm

associated with the use of and/or exposure to such products.

       68.     At al times relevant to this litigation, Defendant failed to investigate, study,

test, or promote the safety or to minimize the dangers to users and consumers of its products

and to those who would foreseeably use or be harmed by Defendant’s herbicides, including

Michael Joseph Kelly.

                                            Count IV
                                 Loss of Consortium (Negligence)

       69.     Plaintiff incorporates by reference paragraphs 1-53 of this Complaint.
       70.     As a direct and proximate result of the negligent acts and omissions of
Defendant Monsanto, which caused Plaintiff’s spouse to contract carcinoma and suffer the
associated impairments and disabilities, and ultimately death, Plaintiff has and will


                                              16
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 17 of 28




continue to suffer a loss of support, consortium, and society of said spouse, together with
related emotional suffering.
       WHEREFORE, Plaintiff Consuelo Kelly-Leppert prays judgment be entered
against Defendant Monsanto Company for compensatory damages and for costs, pre-
judgment interest, post-judgment interest, and such other and further relief as this Court
deems appropriate.
                                           COUNT V
                                  Breach of Express Warranties

       71.    Plaintiff incorporates by reference each and every allegation set forth in

paragraphs 1-53 as if fully stated herein.

       72.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and

promoting its Roundup® products, which are defective and unreasonably dangerous to

consumers, including Michael Joseph Kelly, thereby placing Roundup® products into the

stream of commerce. These actions were under the ultimate control of Defendant.

       73.    Defendant had a duty to exercise reasonable care in the research,

development, design, testing, packaging, manufacture, inspection, labeling, distributing,

promotion, sale, and release of its Roundup® products, including a duty to:

       a.     warn of dangerous and potentially fatal side effects; and

       b.     disclose adverse material facts, such as the true risks associated with the use

of an exposure to Roundup® and glyphosate-containing products, when making

representations to consumers and the general public, including Michael Joseph Kelly.

       74.    At all times relevant to this litigation, Defendant expressly represented and

warranted to the purchasers of its products, by and through statements made by Defendants


                                             17
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 18 of 28




in labels, publications, package inserts, and other written materials intended for consumers

and the general public, that its Roundup® products were safe to human health and the

environment, effective, fit, and proper for their intended use. Defendant advertised, labeled,

marketed, and promoted Roundup® products, representing the quality to consumers and

the public in such a way as to induce their purchase or use, thereby making an express

warranty that its Roundup® products would conform to the representations.

       75.    These express representations include incomplete warnings and instructions

that purport but fail to include the complete array of risks associated with use of and/or

exposure to Roundup® and glyphosate, a proven carcinogen. Defendant knew or should

have known that the risks expressly included in Roundup® warnings and labels did not and

do not accurately or adequately set forth the risks of developing serious injuries complained

of herein. Nevertheless, Defendant expressly represented that its Roundup® products were

safe and effective, that they were safe and effective for use by individuals such as Michael

Joseph Kelly, and/or that they were safe and effective as a consumer agricultural herbicide.

       76.    The representations about Roundup® as set forth herein, contained or

constituted affirmations of fact or promises made by the seller to the buyer, which related

to the goods and became part of the basis of the bargain, creating an express warranty that

the goods would conform to the representations.

       77.    Defendant placed its Roundup® products into the stream of commerce for

sale and recommended their use to consumers and the public without adequately warning

of the true risks of developing the injuries associated with the use of and exposure to

Roundup® and its active ingredient glyphosate.


                                             18
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 19 of 28




       78.    Defendant breached these warranties because, among other things, its

Roundup® products were defective, dangerous, unfit for use, did not contain labels

representing the true and adequate nature of the risks associated with their use, and were

not merchantable or safe for their intended, ordinary, and foreseeable use and purpose.

Specifically, Defendant breached the warranties in the following ways:

              a.     Defendant represented through its labeling, advertising, and

marketing materials that its Roundup® products were safe, and fraudulently withheld and

concealed information about the risks of serious injury associated with use of and/or

exposure to Roundup® and glyphosate by expressly limiting the risks associated with use

and/or exposure within its warnings and labels; and

       b.     Defendant represented that its Roundup® products were safe for use and

fraudulently concealed information that demonstrated that glyphosate, the active ingredient

in Roundup® had carcinogenic properties, and that its Roundup® products, therefore, were

not safer than alternatives available on the market.

       79.    Upon information and belief, at all times relevant, Michael Joseph Kelly was

in privity with Defendant

       80.    On information and belief, Michael Joseph Kelly as well as Plaintiff

justifiably and detrimentally relied on the express warranties and representations of

Defendant in the purchase and use of its Roundup® products. When Michael Joseph Kelly

purchased Roundup® he reasonably relied upon Defendant to disclose known defects,

risks, dangers, and side effects of Roundup® and glyphosate.




                                             19
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 20 of 28




       81.    Michael Joseph Kelly and Plaintiff had no knowledge of the falsity or

incompleteness of Defendant’s statements and representations concerning Roundup®.

       82.    Michael Joseph Kelly used and/or was exposed to the use of Roundup® as

researched, developed, designed, tested, manufactured, labeled, packaged, marketed,

promoted, sold, or otherwise released into the stream of commerce by Defendant.

       83.    Had the warnings and labels for Roundup® products accurately and

adequately set forth the true risks associated with the use of such products, including

Michael Joseph Kelly’s injuries, rather than expressly excluding such information and

warranting that the products were safe for their intended use, Michael Joseph Kelly could

have avoided the injuries which he suffered.

       84.    As a direct and proximate result of Defendant’s wrongful acts and omissions,

Plaintiff has suffered severe and permanent physical and emotional injuries. Plaintiff has

endured pain and suffering, has suffered economic losses, and will continue to incur these

damages into the future.

       WHEREFORE, Plaintiff Consuelo Kelly-Leppert requests that this Court enter

judgment in Plaintiff’s favor for compensatory and punitive damages with interest, costs

incurred herein, attorney’s fees, and all such other and further relief as this Court deems

just and proper.




                                            20
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 21 of 28




                                              Count VI
                                   Breach of Implied Warranties
          85.   Plaintiff hereby incorporates the allegations contained in paragraphs 1-53.

          86.   At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and

promoting its Roundup® products, which are defective and unreasonably dangerous to

consumers, including Plaintiff, thereby placing Roundup® products into the stream of

commerce. These actions were under the ultimate control and supervision of Defendant.

          87.   Before the time that Plaintiff used and/or was exposed to the use of the

aforementioned Roundup® products, Defendant impliedly warranted to consumers—

including Plaintiff’s employer—that its Roundup® products were of merchantable quality

and safe and fit for the use for which they were intended; specifically, as horticultural

herbicides.

          88.   Defendant, however, failed to disclose that Roundup® has dangerous

propensities when used as intended and that the use and/or expose to Roundup® and

glyphosate-containing products carries an increased risk of developing severe injuries,

including Plaintiff’s injuries.

          89.   Upon information and belief, Plaintiff’s employers reasonably relied upon

the skill, superior knowledge, and judgment of Defendant and upon its implied warranties

that the Roundup® products were of merchantable quality and fit for their intended purpose

or use.




                                              21
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 22 of 28




       90.    Upon information and belief, Michael Joseph Kelly was at all relevant times

in privity with Defendant through the purchase and use of Roundup®.

       91.    Plaintiff and Michael Joseph Kelly were the intended third-party

beneficiaries of implied warranties made by Defendant to the purchasers of its horticultural

herbicides.

       92.    The Roundup® products were expected to reach and did in fact reach

consumers and users, including Plaintiff, without substantial change in the condition in

which they were manufactured and sold by Defendant.

       93.    At all times relevant to this litigation, Defendant was aware that consumers

and users of its products, including Michael Joseph Kelly, would use Roundup® products

as marketed by Defendant, which is to say that Michael Joseph Kelly was a foreseeable

user of Roundup®.

       94.    Defendant intended that Roundup® products be used in the manner in which

Michael Joseph Kelly used them and Defendant’s impliedly warranted each product to be

of merchantable quality, safe, and fit for this use, despite the fact that Roundup® was not

adequately tested or researched.

       95.    In reliance upon Defendant’s implied warranty, Michael Joseph Kelly used

Roundup® as instructed and labeled and in the foreseeable manner intended,

recommended, promoted, and marketed by Defendant.

       96.    Defendant breached its implied warranty to Plaintiff in that its Roundup®

products were not of merchantable quality, safe, or fit for their intended use, or adequately




                                             22
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 23 of 28




tested. Roundup® has dangerous propensities when used as intended and can cause

injuries, including those injuries complained of herein.

       97.    The harm caused by Defendant’s Roundup® products far outweighed their

benefit, rendering the products more dangerous than an ordinary consumer or user would

expect and more dangerous than alternative products.

       98.    As a direct and proximate result of Defendant’s wrongful acts and omissions

Michael Joseph Kelly has suffered severe permanent physical injuries and death. Plaintiff

has suffered severe emotional injuries, has endured pain and suffering, and has suffered

economic loss (including significant expenses for the medical care and treatment of

Michael Joseph Kelly).

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorney’s fees, and all such other and further relief as this Court deems

just and proper. Plaintiff also demands a jury trial on the issues contained herein.

                                            Count VII
                                              Fraud
       99.    Plaintiff reincorporates the allegations contained in paragraphs 1-53 as if

fully stated herein.

       100.   On two occasions, the EPA found that the laboratories hired by Monsanto to

test the toxicity of its Roundup® products for registration purposes committed fraud.

       101.   In the first instance Monsanto, in seeking initial registration of Roundup®

by EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide



                                             23
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 24 of 28




toxicology studies relating to Roundup®.5 IBT performed about 30 tests on glyphosate and

glyphosate-containing products, including nine of the 15 residue studies needed to register

Roundup®.

       102.   In 1976, the United States Food and Drug Administration (“FDA”)

performed an inspection of IBT that revealed discrepancies between the raw data and the

final report relating to toxicological impacts of glyphosate. The EPA subsequently audited

IBT; it too found the toxicology studies conducted for the Roundup® based herbicide to

be invalid.6 An EPA reviewer stated, after finding “routine falsification of data” at IBT,

that it was “hard to believe the scientific integrity of the studies when they said they took

specimens of the uterus from male rabbits.”7

       103.   Three top executives of IBT were convicted of fraud in 1983.

       104.   In the second incident of data falsification, Monsanto hired Craven

Laboratories in 1991 to perform pesticide and herbicide studies, including for Roundup®.

In that same year, the owner of Craven Laboratories and three of its employees were

indicted, and later convicted, of fraudulent laboratory practices in the testing of pesticides

and herbicides.8

       105.   Despite the falsity of the tests that underlie its registration, within a few years

of its launch, Monsanto was marketing Roundup® in 115 countries.

       106.   Defendant made misrepresentations and/or material omissions in its

statements on Roundup® labeling, and in the promotion and marketing of Roundup®,

including through the internet, television, print advertisements, etc. Nothing prevented

Defendant from disclosing the truth about the risks posed with Roundup®.


                                              24
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 25 of 28




       107.   Defendant made such misrepresentations and material omissions with the

intent of defrauding and deceiving the public in general, with the intent of inducing the

public to purchase and use Roundup®.

       108.   Defendant Monsanto made these misrepresentations and/or material

omissions with malicious, fraudulent and/or oppressive intent toward consumes like

Michael Joseph Kelly and the public generally.

       109.   Defendant Monsanto’s conduct in deceiving was willful, wanton, and/or

reckless. Defendant deliberately made statements on the labeling and promotionally which

failed to disclose the true risks of Roundup®, and by reason thereof, Defendant is liable

for reckless, willful, and wanton acts wand omissions which evidence a total and conscious

disregard for the safety of Michael Joseph Kelly and others like him.

       110.   As a direct and proximate result of the conduct of defendant, Michael Joseph

Kelly suffered physical and emotional injury, and ultimately death; further, Plaintiff

Consuelo Kelly-Leppert has suffered emotional injury, loss of consortium, and financial

expense, which she will continue to suffer.

       WHEREFORE, Plaintiff Consuelo Kelly-Leppert requests this Court to enter

judgment in her favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorney’s fees and all such other and further relief as this Court deems

just and proper.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Consuelo Kelly-Leppert, for and on behalf of Michael

Joseph Kelly now deceased, prays for judgment and relief on all causes of action as follows:


                                              25
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 26 of 28




      A.       For Plaintiff Consuelo Kelly-Leppert’s past and future general damages in

an amount in excess of the jurisdictional minimum, according to proof;

      B.       For Plaintiff Consuelo Kelly-Leppert’s past and future economic damages,

including medical expenditures incurred in the treatment of Michael Joseph Kelly;

      C.       For Michael Joseph Kelly’s past lost earnings, lost earnings capacity;

      D.       For Plaintiff Consuelo Kelly-Leppert’s loss of consortium, loss of financial

support, and other economic losses in an amount in excess of the jurisdictional minimum,

according to proof;

      E.       For exemplary and punitive damages sufficient to punish and deter

Defendant Monsanto and others from future fraudulent practices;

      F.       Pre-judgment interest from the date of filing this suit;

      G.       For all statutorily allowed damages;

      H.       For awarding Plaintiff reasonable attorney’s fees and other costs of these

proceedings; and

      I.       Such other and further relief as the Court may deem necessary and

appropriate.

                                     JURY DEMAND

      Plaintiff hereby requests a trial by jury as to all issues so triable.

Dated: December 11, 2020                    Respectfully Submitted,

                                            KANSAS CITY INJURY LAW GROUP

                                            /s/ Andrew B. Protzman
                                            Andrew B. Protzman, KS Bar No. 18015
                                            Kansas City Injury Law Group


                                              26
     Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 27 of 28




                                          1100 Main Street, Suite 2430
                                          Kansas City, MO 64105
                                          (816) 499-8877 (phone)
                                          (816) 737-8677 (fax)
                                           andy@kcilg.com

                                          Brandon D. Kerns, Mo. Bar No. 72878
                                          Kansas City Injury Law Group
                                          1100 Main Street, Suite 2120
                                          Kansas City, MO 64105
                                          (816) 499-8877 (phone)
                                          (816) 737-8677 (fax)
                                          brandon@kcilg.com
                                          APPEARING PRO HAC VICE

                                          ATTORNEYS FOR PLAINTIFF


                            CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2020, I electronically filed the forgoing with

the clerk of the court by using the CM/ECF system which will send a notice of electronic

filing to the following:

Patrick Fanning
Bar Number 19015
PEAK Litigation
4900 Main Street, Ste. 160
Kansas City, Mo 64112
Telephone: (816) 281-5405
Email: pfanning@peaklitigation.com
Attorney for Defendant
                                                 /s/ Andrew Protzman
                                                 Attorney for Plaintiff




                                            27
       Case 2:20-cv-02121-KHV-TJJ Document 62 Filed 12/11/20 Page 28 of 28




1
 The Occupational Safety and Health Administration’s (“OSHA”) Hazard Communication
Standard (29 CFR 1910.1200(g)), revised in 2012, requires the chemical manufacturer,
distributor or importer to provide Safety Data Sheets (SDSs) (formerly MDSs or Material
Safety Data Sheets) for each hazardous chemical to downstream users to communicate
information on these hazards. SDSs are provided to distributors of the product but not
directly to consumers.
2
 Safety Data Sheet, Roundup® Ready-To-Use Weed & Grass Killer III, EPA Reg. No.
71995-33 (May 13, 2015).
3
  Guyton, et al. Carcinogenicity of Guyton, et al. Carcinogenicity of tetrachlorvinphos,
parathion, malathion, diazinon and glyphosate, 112 IARC Monographs, 76, section 5.4
(2015), available at http://dx.doi.org/10.1016/S1470-2045(15)70134-8.
4
  U.S. Environmental Protection Agency, Memorandum, Subject: SECOND Peer Review
of             Glyphosate,1,             (1991),             available          at:
http://www.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-103601_30-Oct-
91_265.pdf.
5
 Backgrounder. Testing Fraud: IBT and Craven Laboratories, Monsanto, (Sept. 2, 2015),
available at http://www.monsanto.com/products/documents/glyphosate-background-
materials/ibt_craven_bkg.pdf.
6
 U.S. EPA, Summary of the IBT Review Program Office of Pesticide
Programs,                    (1983),                available             at
http://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.TXT?ZyActionD=ZyDocument&Client
=EPA&Index=1981+Thru+1985&Docs=&Query=&Time=&EndTime=&SearchMethod
=1&TocRestrict=n&Toc=&TocEntry=&QField=&QFieldYear=&QFieldMonth=&@&M
aximumDocuments=1&FuzzyDegree=0&ImageQuality=r75g8/r75g8/x150y150g16/i425
&Display=p@f&DefSeekPage=x&SearchBack=ZyActionL&Back=ZyActionS&BackDe
sc=Resultsẗspage&MaximumPages=1&ZyEntry=1&SeekPage=x&ZyPURL
7
  Robin, Marie-Monique. The World According to Monsanto: Pollution, Corruption and
the Control of the World's Food Supply (2011). Citing U.S. EPA. Data validation. Memo
from K. Locke, Toxicology Branch,to R. Taylor, Registration Branch. Washington, D.C.
(August 9, 1978).
8
    Backgrounder. Testing Fraud: IBT and Craven Laboratories, Monsanto, supra.




                                           28
